UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6846


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ROBERT KEITH ROSS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00117-MR-1; 1:09-cv-00365-MR)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Keith Ross, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert    Keith      Ross   appeals   the    district    court’s    order

construing his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2012) motion and dismissing it as such.                 We have

reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.                  United

States   v.     Ross,     Nos.   1:07-cr-00117-MR-1;         1:09-cv-00365-MR

(W.D.N.C.     May   11,    2015).     We   deny    Ross’s     motion    for   a

certificate of appealability.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                      2